                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                     FOR THE NORTHERN DISTRICT OF ALABAMA

  Fill in this information              to identify your case:
                                                                                                                      Check if this is an amended plan          D
 Debtor 1         Yvonne DeCarlo Johnson
                                                                                                                      Amends plan dated: -                       _
                     Name: First Middle Last


 Debtor 2
(Spouse, if filing) Name: First Middle Last



 Case number
(If known)




Chapter 13 Plan

                      Notices

To Debtors: This form sets out options that may be appropriate In some cases, but the presence of an option on the form does not indicate
            that the option is appropriate In your circumstances. Plans that do not comply with local rules, administrative orders, and judicial
            rulings may not be confirmable.

                     In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders that
                     provision ineffective.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                     You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,
                     you may wish to consult one.

                     If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at least
                     7 days before the connrmatlon hearing, unless otherwise ordered. The Bankruptcy Court may confirm this plan without further notice if no
                     objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of claim must be filed in order to be paid under this
                     plan.

                     The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to check a box
                     that applies renders that provision ineffective.
                 D    The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment or no
                      payment at all to the secured creditor.
                 D    The plan requests the avoidance of a judicial lien or non possessory, nonpurchase money security Interest, as set out in Part 3, §
                      3.4.
                 D    The plan sets out nonstandard provision(s) in Part 9.



                         Plan Payments and Length of Plan



2.1 Debtor(s) will make regular payments to the trustee as follows:


             $     480.00                           per month                 for 60                         months

Oebtor(s)shall commencepayments within thirty (30) days of the petition date.

2.2 Regular payments to the tru~tee will be made from future income in the following manner (check all that apply):

       D      Debtor(s) will make payments pursuant to a payroll deduction.        Debtor(s) request a payroll deduction be issued to:



        o     Debtor(s) will make payments directly to the trustee.

        D     Other         (specify method of payment)                                                                                                            _


                                                                                 Chapter 13Plan                                                                  Page I of6


             Case 20-01344-DSC13                                 Doc 5    Filed 04/03/20 Entered 04/03/20 16:39:58                               Desc Main
                                                                         Document     Page 1 of 6
Debtor(s):    Yvonne DeCarlo Johnson                                          Case number:                                                          Eff (0 I/O 1/20 19)



2.3 Income tax refunds and return. Check one.

      D      Debtor(s)will retain any income tax refunds received during the plan term.

      D      Debtor(s)will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn
             over to the trustee income tax refunds received during the plan term, if any.

      o      Debtor(s)will treat income tax refunds as follows:

             Debtorwill not receive income tax refunds due to Owingtaxes.

      D      Debtor(s)believethey are not required to file income tax returns and do not expect to receive tax refunds during the plan term.


2.4 Additional Payment. Check all that apply.

      o      None. If "None" is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 Adequate Protection Payments.

     Any adequateprotection payments shall be made as part of this plan: see Part 3 or Part 9 for details. The secured creditor must file a proof of claim
     in order to receive payment. Unless otherwise ordered, adequate protectionpaymentsthrough the trustee shall be made as funds are availableafter
     the proof of claim is properly filed.




'df'               Treatment of Secured Claims


3.1 Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

      D      None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.
      o      Debtor(s)or trusteewill maintainthe current contractual installmentpayments on the secured claims listed below. These paymentswill be
             disbursedeither by the trustee or paid directly by Debtor(s),as specified below. Any existing arrearage on a listed claim will be paid in full
             through disbursementsby the trustee. Unless otherwise ordered,the amountslisted on a proof of claim, amended proof of claim, or notice of
             paymentchange control over any contrary amounts listed below as to the estimated amount of the creditor's total claim, current installment
             payment,and arrearaqe.,




                                                                         Disbursedby:

       Mr. Cooper                    Homestead            $185,772.00    Debtor(s)             $0.00         o             $0.00            N/A

                                                                         To begin:
                                                                         May 2020



3.2 Request for valuation of security, claim modification, and hearing on valuation. Check one.

      o      None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.


3.3 Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

      D      None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.




                                                                          Chapter 13 Plan                                                                     Page 2 of6
        Case 20-01344-DSC13                         Doc 5       Filed 04/03/20 Entered 04/03/20 16:39:58                                     Desc Main
                                                               Document     Page 2 of 6
Debtor(s): Yvonne DeCarloJohnson                                             Case number:                                                Eff(OI/OI/20l9)


     o The claims listed below:
                1. were incurredwithin 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired
                   for the personal use of Debtor(s), or
                2. were incurredwithin 1 year of the petition date and secured by a purchase money security interest in any other thing of value, or
                3. are fully secured.
         These claimswill be paid in full under the plan with interest at the rate stated below. These paymentswill be disbursed by the trustee as
         specified below. Unless otherwise ordered, the status and amount stated on a proof of claim or amended proof of claim controls over any
         contrary amountlisted below as to the estimated amount of the creditor'stotal claim, but the interest rate is controlled by the plan.

         The holder of any claim listed below will retain the lien until the earlier of:

              (a) paymentof the underlyingdebt determined under nonbankruptcylaw, or

              (b) discharge under 11 U.S.C. § 1328(a),at which time the lien will terminate and be released by the creditor.




3.4 Section 522(f)judicial lien and non possessory, nonpurchase money ("Non.PPM", security interest avoidance. Check all that apply.

     o   None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.




                                                                         Chapter 13 Plan                                                          Page 3 of6
       Case 20-01344-DSC13                        Doc 5        Filed 04/03/20 Entered 04/03/20 16:39:58                           Desc Main
                                                              Document     Page 3 of 6
Debtor(s):    Yvonne DeCarlo Johnson                                           Case number:                                                           Eff(OlfOlf2019)



3.5 Surrender of collateral. Check one.

      [{]    None. If "None" is checked, the rest of §3.5 need not be completed or reproduced.




                     Treatment of Fees and Priority Claims



""
4.1 General.

Trustee's fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.



4.2 Chapter 13 case filing fee. Check one.

      [{] Debtor(s)intendto pay the Chapter 13 case filing fee through the plan.

      o      Debtor(s)intendto pay the Chapter 13 case filing fee directly to the Clerk of Court.


4.3 Attorney's fees.

      The total fee requestedby Debtor(s),attorney is $ 3,500.00                 The amount of the attorneyfee paid prepetition is $ 0.00

      The balanceof the fee owed to Debtor(s)' attorney is $ 3,500.00              , payable as follows (check one):

      [{]$300 at confirmation and $~                          per month thereafter until paid in full, or

      o in accordancewith any applicable administrativeorder regardingfees entered in the division where the case is pending.

4.4 Priority claims other than attorney's fees and domestic support obligations. Check one.

      o      None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.

      [{]    The other priority claims are listed below. Unless otlierwise ordered,the amount of the creditor's priority claim listed on the proof of claim or
             amendedproof of claim controls over any contrary amount listed below.
                                                                           Estimated Amount of           Monthly Fixed Payment, if
                                                                             Claim to be Paid                any, to Creditor


       ~LI_nt_e_rn_a_IR_e_v_e_n_ue
                         __s_e~
                             __ic_e                                   ~$__
                                                                         2_'7_o_o._o_o             ~_$_O_.O_O                             ~N_'_A                  ~

4.5 Domestic support obligations. Check one.
      [{]    None. If "None" is checked, the rest of § 4.5 need not be completed or reproduced.




                  Treatment of Nonpriority Unsecured Claims



5.1 Nonpriority unsecured claims not separately classified.
    Allowed nonpriority unsecuredclaims that are not separately classifiedwill be paid pro rata.


5.2 Percentage, Base, or Pot Plan. Check one.

      [{]    100% RepaymentPlan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.




                                                                           Chapter 13Plan                                                                     Page 4 of6

        Case 20-01344-DSC13                         Doc 5        Filed 04/03/20 Entered 04/03/20 16:39:58                                          Desc Main
                                                                Document     Page 4 of 6
Debtor(s):    Yvonne DeCarlo Johnson                                       Case number:                                                     Eff(OI/OI/2019)


       o     PercentagePlan. This plan proposesto pay               % of each allowed nonpriority unsecuredclaim.

       o Pot Plan.     This plan proposes to pay $
                                                 -------- , distributedpro rata to holders of allowed nonpriority unsecuredclaims.
      o Base Plan.      This plan proposesto pay $
                                                   ----- to the trustee (plus any tax refunds, lawsuit proceeds, or additional
             paymentspursuantto §§ 2.3 and 2.4). Holders of allowed nonpriority unsecuredclaims will receive the funds remaining, if any, after
             disbursementshave been made to all other creditors providedfor in this plan.




5.3 Interest on allowed non priority unsecured claims not separately classified. Check one.

      [{]    None. If "None" is checked, the rest of § 5.3 need not be completed or reproduced.


5.4 Maintenance of payments and cure of any default on long-term non priority unsecured claims. Check one.

      [{] None. If "None" is checked, the rest of § 5.4 need not be completed or reproduced.


5.5 Other separately classified non priority unsecured claims. Check one.

      [{] None. If "None" is checked, the rest of § 5.5 need not be completed or reproduced.




                 Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured. Check one.

      [{] None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.


6.2 The executory contracts and unexpired leases listed below are rejected. Check one.
      [{] None. If "None" is checked, the rest of § 6.2 need not be completed or reproduced.



                  Sequence of Payments



7.1 Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments set
    forth in the administrative order for the division in which this case is pending.




                 Vesting of Property of Estate



8.1 Property of the estate will vest in Debtor(s) (check one):

      [{] Upon plan confirmation. '

      o Uponentry of Discharge.

'If'             Nonstandard Plan Provisions

      [{] None. If "None" is checked, the rest of Part 9 need not be completed or reproduced.




                                                                        Chapter 13Plan                                                               Page 5 of6
        Case 20-01344-DSC13                       Doc 5       Filed 04/03/20 Entered 04/03/20 16:39:58                              Desc Main
                                                             Document     Page 5 of 6
Debtor(s):   Yvonne DeCarlo Johnson,                                    Case number:                                                 Eff(OI/OI/2019)




                 Signatures


Signature(s) of Debtor(s) (required):


       X     lsi Yvonne DeCarlo Johnson
                                                                        Date Apr 2, 2020



                                                                        Date




Signature of Attorney for Debtor(s):      X   lsi Daisy M. Holder
                                                                                                        Date Apr 2, 2020

     Name/Address/Telephone/Allorneyfor Debtor(s):

     Daisy M. Holder,Attorney at Law
     505 20th Street North, Suite 1625
     Birmingham,Alabama 35203-2605

     Telephone#: (205) 251-2334




By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of the
provisions in this Chapter 13 plan are identical to those contained in this district's Local Form, other than any nonstandard provisions included
in Part 9.




                                                                    Chapter 13 Plan                                                         Page 6 of6

       Case 20-01344-DSC13                    Doc 5     Filed 04/03/20 Entered 04/03/20 16:39:58                              Desc Main
                                                       Document     Page 6 of 6
